               20-35769-cgm               Doc 1       Filed 07/22/20 Entered 07/22/20 23:47:49                            Main Document
                                                                   Pg 1 of 29

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                NTS W. USA Corp., a Delaware corporation

2.   All other names debtor
     used in the last 8 years     DBA Desigual
     Include any assumed          DBA Desigual USA
     names, trade names and       FKA NTS W. USA LLC
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  498 Red Apple Court
                                  Suite 127
                                  Central Valley, NY 10917
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Orange                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 20-35769-cgm              Doc 1            Filed 07/22/20 Entered 07/22/20 23:47:49                              Main Document
                                                                         Pg 2 of 29
Debtor    NTS W. USA Corp., a Delaware corporation                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                4481

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                            The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                      noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                       $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                    operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                               exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                   proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                   balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                   any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                               A plan is being filed with this petition.
                                                               Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                               The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                               The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy              No.
     cases filed by or against
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                Case number
                                                 District                                 When                                Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                   Relationship
                                                 District                                 When                            Case number, if known


Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                20-35769-cgm           Doc 1        Filed 07/22/20 Entered 07/22/20 23:47:49                                Main Document
                                                                 Pg 3 of 29
Debtor   NTS W. USA Corp., a Delaware corporation                                                Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                    50-99                                          5001-10,000                               50,001-100,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 20-35769-cgm            Doc 1       Filed 07/22/20 Entered 07/22/20 23:47:49                                Main Document
                                                                  Pg 4 of 29
Debtor    NTS W. USA Corp., a Delaware corporation                                                 Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 22, 2020
                                                  MM / DD / YYYY


                             X   /s/ Brian K. Ryniker                                                     Brian K. Ryniker
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Restructuring Officer




18. Signature of attorney    X   /s/ George P. Angelich                                                    Date July 22, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 George P. Angelich
                                 Printed name

                                 Arent Fox LLP
                                 Firm name

                                 1301 Avenue of the Americas
                                 Floor 42
                                 New York, NY 10019-6040
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (212) 484-3900                Email address      george.angelich@arentfox.com

                                 4322236 NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
20-35769-cgm       Doc 1     Filed 07/22/20 Entered 07/22/20 23:47:49             Main Document
                                          Pg 5 of 29




                           NTS W. USA CORP.
          UNANIMOUS WRITTEN CONSENT OF TIIE SOLE DIRECTOR TO
          BOARD RESOLUTIONS RELÁTING TO (1) EMPLOYING A CHIEF
             RESTRUCTURING OFFICER AND (2) COMMENCING A
                     CHAPTER 11 BANKRUPTCY CASE

The undersigned, being the sole director of NTS W. USA Corp., a Delaware Corporatioñ (the
"Board of Directors"), acting by written consent (the "Unanimous Written Consent"), do hereby
consent to and adopt the fol lowing resolutions, and direct that this Unanimous Written Consent be
filed with the minutes of the proceedings of the Board of Directors of NTS W. USA Corp.

WHEREAS, it is deemed desirable and in the best interests of NTS W. USA Corp. that the
following actions be taken by the Board of Directors and that the resolutions herein shall remain
in ful! force and effect unless and until the Board of Directors adopts a further resolution to the
contrary.

RESOLVED that Brian Ryniker of Ryniker Consultants, LLC is appointed as the chief
restructuring officer of NTS W. USA Corp. and that certain engagement letter between Ryniker
Consultants, LLC and NTS W. USA Corp dated July 17, 2020 is hereby approved and ratified by
the Board of Directors in full.

RESOLVED that NTS W. USA Corp. shall file a voluntary petition under Subchapter y of
Chapter 11 of the United States Bankruptcy Code in the United States Bankruptcy Court for the
Southern District of New York (the "NTS Bankruptcy Case") on the date determined by Brian
Ryniker (the "Designated Officer") in his capacity as the chief restructuring officer, after
consultation with counsel, to be in the best interests ofNTS W. USA Corp., its creditors, and other
parties in interest. The Designated Officer is authorized to sign the voluntary Chapter 11 petition,
elect to proceed under Subchapter Y, and sign all related documents as the authorized
representative ofNTS W. USA Corp.

RESOLVED that in his capacity as the Designated Officer, Brian Ryniker is hereby authorized
on behalfofand in the name of NTS W. USA Corp. to execute and file and to cause counsel for
NTS W. USA Corp.to prepare with the assistance of NTS W. USA Corp. and its attorneys and
financial advisors as appropriate, ah petitions, sehedules, lists and other papers, documents and
pleadings in connection with the NTS Bankruptcy Case, and to take any and ah action that the
Designated Officer deems necessary and proper in connection with the NTS Bankruptcy Case
without the need for any further approval of the Board of Directors unless and until the Board of
Directors subsequently decides to the contrary. These actions include but are not limited to the
following: emplQying and compensating counsel and professionals; seeking Bankruptcy Çourt
approval for NTS W. USA Corp. to use cash collateral and/or to obtain post-petition financing and
executing any agreements related to any of the foregoing;: compensating employees; hiring and
terminating employees; purchasing product or materials; selling product; entering into or
continuing with agreements; collecting accounts receivables; negotiating with creditors, lenders,
vendors, suppliers, and landlords; assuming, assigning, or rejecting executory contracts and
unexpired leases; renegotiating the terms of executory contracts and unexpired leases; signing new
or amended contracts and leases; commencing and defending litigation involving NTS W. USA
20-35769-cgm       Doc 1    Filed 07/22/20 Entered 07/22/20 23:47:49            Main Document
                                         Pg 6 of 29




Corp.; selling or liquidating sorne or substantially alt of NTS W. USA Corp.'s assets; causingNTS
W. USA Corp. to propose a plan of reorganization or liquidation and related disclosure statement
(if appropriate) and to seek to confirm a plan of reorganization or liquidation; and causing NTS
W. USA Corp. to take whatever steps are necessary to be in compliance with any orders of the
Bankruptcy Court. Brian Ryniker also has the power to designate any other representative of NTS
W. USA Corp. with the power and authority to execute any pleadings or other documents on behalf
of NTS W. USA Corp.



IN WITNESS WHEREOF, the undersigned has executed this Unanimous Written Consent as
the sote member of the Board of Directors of NTS W. USA Corp. this day of July —, 2020.


                                                           Thomas A. Meyer
                                                           Sole Director




                                                2
20-35769-cgm    Doc 1     Filed 07/22/20 Entered 07/22/20 23:47:49   Main Document
                                       Pg 7 of 29



      6.2.1HistoricalFinancialStatements(BalanceSheet)

      BalanceSheetinkUSD
                                        2017     2018       2019     H12020
     FIXEDASSETS                      3,037     3,521      4,681      4,419
        Stock                          5,149     3,625      4,350      4,284
        AccountReceivable               147       714        836      1,202
        GroupReceivable                 626     1,484      2,733      3,457
        FinancialInvestments             27         0          0      2,187
        Advancedpayments                 66        58        100        326
        Cash                           1,211       802        868          1
     CURRENTASSETS                    7,226     6,683      8,887     11,458
     TOTALASSETS                     10,263    10,204     13,569     15,876


                                       2017      2018       2019     H12020
     EQUITY                             884      1,338      1,251     Ͳ2,668
     OtherLongTermLiabilities         230       216        618        626
     GroupLiabilities                 3,891     5,857      7,785     11,874
     NONͲCURRENTLIABILITIES           4,122     6,073      8,404     12,500
     GroupPayable                     2,213       686      1,030      1,431
     AccountPayable                   2,931     1,708      2,471      4,314
     OtherShortTermLiabilities         Ͳ4       111         18          0
     ShortͲTermLiabilities              117       289        395        300
     CURRENTLIABILITIES               5,258     2,794      3,914      6,044
     TOTALEQUITY&LIABILITIES       10,263    10,204     13,569     15,876
                                           0         0          0          0
20-35769-cgm     Doc 1    Filed 07/22/20 Entered 07/22/20 23:47:49      Main Document
                                       Pg 8 of 29




      6.2.2HistoricalFinancialStatements(Profit&Loss)

      Profit&LossinkUSD         2017             2018            2019
     NetSales                       26,596           25,700          23,021
     CostofSales                   Ͳ8,594           Ͳ8,220          Ͳ7,757
     GrossProfit                    18,001    68%    17,480   68%    15,264   66%
     Distribution                     Ͳ2,423   Ͳ9%    Ͳ2,497   Ͳ10%   Ͳ2,414   Ͳ10%
     Rents                            Ͳ6,268   Ͳ24%   Ͳ6,668   Ͳ26%   Ͳ6,441   Ͳ28%
     HR                               Ͳ3,303   Ͳ12%   Ͳ3,407   Ͳ13%   Ͳ2,549   Ͳ11%
     OtherOperatingCharges          Ͳ4,016   Ͳ15%   Ͳ4,436   Ͳ17%   Ͳ5,170   Ͳ22%
     EBITDA                           1,991     7%      473     2%    Ͳ1,310   Ͳ6%
     Depreciation&Amortization      Ͳ1,122   Ͳ4%    Ͳ1,241   Ͳ5%    Ͳ1,379    Ͳ6%
     EBIT                               870     3%      Ͳ768   Ͳ3%    Ͳ2,690   Ͳ12%
     NonͲOpex                           899     3%    Ͳ1,438   Ͳ6%      Ͳ412    Ͳ2%
     FinancialResult                  Ͳ347    Ͳ1%      Ͳ290   Ͳ1%      Ͳ383    Ͳ2%
     AbasicFinancialSupport          Ͳ889    Ͳ3%     2,937   11%     3,398   15%
     EBT                                533     2%      441     2%       Ͳ87    0%
20-35769-cgm   Doc 1   Filed 07/22/20 Entered 07/22/20 23:47:49   Main Document
                                    Pg 9 of 29



      6.2.3P&L2020NewEstimation

                Profit&LossinkUSD            B2020Rev
                NetSales                             12,859
                CostofSales                         Ͳ3,776
                GrossMargin                          9,083
                Distribution                          Ͳ1,668
                Rents                                 Ͳ7,376
                HR                                         0
                OperativePoS                         Ͳ4,924
                Corners&Displays                       Ͳ34
                Comissions                              Ͳ372
                PosMargin                           Ͳ5,292
                BadDebt                                 Ͳ53
                Showroom                                 Ͳ32
                Samples                                 Ͳ125
                HRRetoSupport                         Ͳ690
                TradeMarketing                         Ͳ171
                OperativeReto                           Ͳ88
                PushDemand                             Ͳ153
                C&CMargin                           Ͳ6,604
                GeneralExpenses(HR&Offices)         Ͳ920
                EBIT                                 Ͳ7,525
                Depreciation&Amortization            1,276
                EBITDA                               Ͳ6,249
6.5.1CashFlowStatement


               2019(inkUSD)          2020H1(inkUSD)
                                                                                 20-35769-cgm
                                                                                 Doc 1




               AbasicFinancial   AbasicFinancial
                  Support             Support
                                                                          Pg 10 of 29
                                                             Filed 07/22/20 Entered 07/22/20 23:47:49
                                                                                 Main Document
6.5.2P&L2020NewEstimation

      Profit&LossinkUSD            B2020Rev
                                                                         20-35769-cgm




      NetSales                             12,859
      CostofSales                         Ͳ3,776
      GrossMargin                          9,083
                                                                         Doc 1




      Distribution                          Ͳ1,668
      Rents                                 Ͳ7,376
      HR                                         0
      OperativePoS                         Ͳ4,924
      Corners&Displays                       Ͳ34
      Comissions                              Ͳ372
      PosMargin                           Ͳ5,292
      BadDebt                                 Ͳ53
      Showroom                                 Ͳ32
                                                                  Pg 11 of 29




      Samples                                 Ͳ125
      HRRetoSupport                         Ͳ690
      TradeMarketing                         Ͳ171
      OperativeReto                           Ͳ88
      PushDemand                             Ͳ153
      C&CMargin                           Ͳ6,604
      GeneralExpenses(HR&Offices)         Ͳ920
                                                     Filed 07/22/20 Entered 07/22/20 23:47:49




      EBIT                                 Ͳ7,525
      Depreciation&Amortization            1,276
      EBITDA                               Ͳ6,249
                                                                         Main Document
                    20-35769-cgm                 Doc 1           Filed 07/22/20 Entered 07/22/20 23:47:49                                     Main Document
                                                                              Pg 12 of 29

 Fill in this information to identify the case:
 Debtor name NTS W. USA Corp., a Delaware corporation
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                 Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 New 594 Broadway                Brian Steinwurtzel              Lease                  Disputed                                                                        $263,833.32
 Associates LL
 c/o GFP Real Estate             bsteinwurtzel@gfp
 LLC                             re.com
 125 Park Avenue
 New York, NY 10017
 Aventura Mall                   Jory Thomas                     Lease                  Disputed                                                                        $260,743.32
 Expansion Ventur
 c/o Turnberry                   jthomas@turnberry
 Aventura Mall Ex                .com
 19501 Biscayne
 Blvd., Ste. 400
 Miami, FL 33180
 Dolphin Mall                    Francesca Lousia                Lease                  Disputed                                                                        $252,774.40
 Associates LLC
 200 East Long Lake              FLousia@Taubman
 Rd.                             .com
 Suite 300
 Bloomfield Hills, MI
 48304
 958 Avenue of the               Richard S. Chera/               Lease                  Unliquidated                                                                    $240,915.68
 Americas LLC                    Jack Terzi                                             Disputed
 c/o Crown
 Acquisitions
 767 Fifth Avenue,               jack@jtreholdings.
 24th Floor                      com
 New York, NY 10153
 SIMON PROPERTY                                                  Lease                  Disputed                                                                        $225,375.13
 GROUP INC.
 225 West
 Washington Street
 Indianapolis, IN
 46204
 SAVINO DEL BENE                                                 Trade Debt                                                                                             $218,549.86
 USA, INC.
 34 ENGELHARD
 AVENUE
 Avenel, NJ 07001

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    20-35769-cgm                 Doc 1           Filed 07/22/20 Entered 07/22/20 23:47:49                                     Main Document
                                                                              Pg 13 of 29


 Debtor    NTS W. USA Corp., a Delaware corporation                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Premium Outlet                  Justin Stein                    Lease                  Disputed                                                                        $177,885.10
 Partners, L.P.
 c/o Simon Property              Jstein@simon.com
 Group
 225 West
 Washington St.
 Indianapolis, IN
 46204
 Lincoln Center                  Melvyn Schlesser                Lease                  Disputed                                                                        $171,616.56
 Associates, LLC
 1300 Collins                    mel@jameckdevelo
 Avenue, Suite 100               pment.com
 Attn: Melvyn
 Schlesser
 Miami Beach, FL
 33139
 Orlando Vineland                Justin Stein                    Lease                  Disputed                                                                        $163,329.88
 PO, L.P.
 c/o Simon Property              Jstein@simon.com
 Group
 225 West
 Washington St.
 Indianapolis, IN
 46204
 Boulevard Invest                Eunice Marciniak                Lease                  Disputed                                                                        $161,052.68
 LLC
 c/o Miracle Mile                EMarciniak@mms-l
 Shops Mgmt.                     v.com
 3663 Las Vegas
 Blvd S, Ste 900
 Las Vegas, NV
 89109
 Orlando Outlet                  Justin Stein                    Lease                  Disputed                                                                        $154,963.50
 Owner, LLC
 c/o Simon Property              Jstein@simon.com
 Group
 225 West
 Washington Street
 Indianapolis, IN
 46204
 605 Fifth Property              Ness Cohen                      Lease                  Contingent                                                                      $135,882.51
 Owner, LLC                                                                             Disputed
 c/o Optimum                     ness.cohen@cliffor
 Properties                      dchance.com
 924 Bergen Avenue,
 Suite 513
 Jersey City, NJ
 07306




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    20-35769-cgm                 Doc 1           Filed 07/22/20 Entered 07/22/20 23:47:49                                     Main Document
                                                                              Pg 14 of 29


 Debtor    NTS W. USA Corp., a Delaware corporation                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Florida Mall                    Justin Stein                    Lease                  Disputed                                                                        $135,577.03
 Associates, Ltd.
 c/o M.S.                        Jstein@simon.com
 Management Assoc.
 Inc
 225 West
 Washington Street
 Indianapolis, IN
 46204
 Sunrise Mills (MLP)             Justin Stein                    Lease                  Disputed                                                                        $133,322.72
 c/o M.S.
 Management Assoc.               Jstein@simon.com
 Inc
 225 West
 Washington Street
 Indianapolis, IN
 46204
 BELTEX 2014, S.L.                                               Trade Debt                                                                                               $73,002.21
 REMENCES, 48
 08304 MATARO
 SPAIN
 HUZHOU                                                          Trade Debt                                                                                               $72,340.77
 SILVERSPACE IMP
 AND EXP
 1268 LONG XI
 NORTH ROAD
 313000 HUZHOU
 CHINA
 HANGZHOU                                                        Trade Debt                                                                                               $68,340.07
 DRAGON STAND
 APPAREL
 BLOCK3 NO. 1218
 WEST WENYI RD
 311121 HANGZHOU
 CHINA
 HI-TEX 2008 S.L.                                                Trade Debt                                                                                               $65,254.74
 PL PERE LLAUGER
 I PRIM, 6
 08360 CANET DE
 MAR SPAIN
 HAPPILY LIMITED                                                 Trade Debt                                                                                               $61,316.49

 OBJETIVO MODA                                                   Trade Debt                                                                                               $44,849.90
 DESIGNS S.L.
 PLA DE
 CADELLANS S/N
 08358 ARENYS DE
 MUNT - SPAIN




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             20-35769-cgm                   Doc 1           Filed 07/22/20 Entered 07/22/20 23:47:49                         Main Document
                                                                         Pg 15 of 29




 Fill in this information to identify the case:

 Debtor name         NTS W. USA Corp., a Delaware corporation

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 22, 2020                           X /s/ Brian K. Ryniker
                                                                       Signature of individual signing on behalf of debtor

                                                                       Brian K. Ryniker
                                                                       Printed name

                                                                       Chief Restructuring Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             20-35769-cgm                   Doc 1           Filed 07/22/20 Entered 07/22/20 23:47:49                               Main Document
                                                                         Pg 16 of 29
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      NTS W. USA Corp., a Delaware corporation                                                                  Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                          LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 ABASIC S.L.                                                                          100%                                       Common Stock
 Passeig Mare Nostrum, 15
 08039 Barcelona SPAIN


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Chief Restructuring Officer of the corporation named as the debtor in this case, declare under penalty of
perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.



 Date July 22, 2020                                                          Signature /s/ Brian K. Ryniker
                                                                                            Brian K. Ryniker

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
    20-35769-cgm   Doc 1    Filed 07/22/20 Entered 07/22/20 23:47:49   Main Document
                                         Pg 17 of 29


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                           605 FIFTH PROPERTY OWNER, LLC
                           C/O OPTIMUM PROPERTIES
                           924 BERGEN AVENUE, SUITE 513
                           JERSEY CITY, NJ 07306


                           958   AVENUE OF THE AMERICAS LLC
                           C/O   CROWN ACQUISITIONS
                           767   FIFTH AVENUE, 24TH FLOOR
                           NEW   YORK, NY 10153


                           ADARSH KNITWEAR PRIVATE LIMITE



                           ADMIRA DIGITAL NETWORKS SL



                           ADP, INC.



                           ADSMURAI



                           AKOZBEKLER DIS TIC LTD STI



                           AKR INDUSTRIES PRIVATE LIMITED



                           ALFA COTTON LTD



                           AMAZON.COM



                           AMENDAR PRINTING D/B/A ADCONCE



                           AMERICAN EXPRESS EUROPE, S.A.



                           AQUATECHNIQUES LTD.
20-35769-cgm   Doc 1    Filed 07/22/20 Entered 07/22/20 23:47:49   Main Document
                                     Pg 18 of 29



                       AT&T



                       AVENTURA MALL EXPANSION VENTUR
                       C/O TURNBERRY AVENTURA MALL EX
                       19501 BISCAYNE BLVD., STE. 400
                       MIAMI, FL 33180


                       AVENTURA MALL VENTURE



                       BAKER&MCKENZIE BARCELONA, S.L.



                       BARCLAYS BANK PLC



                       BASAK TEKSTIL SANAYI VE TICARE



                       BAYKAN DENIM KONFEKSIYON ANONI



                       BELTEX 2014, S.L.
                       REMENCES, 48
                       08304 MATARO SPAIN


                       BONHEUR FABS



                       BOONTEX INTERNATIONAL LIMITED



                       BOULEVARD INVEST LLC
                       C/O MIRACLE MILE SHOPS MGMT.
                       3663 LAS VEGAS BLVD S, STE 900
                       LAS VEGAS, NV 89109


                       BRASK MALL SERVICES II



                       BRINKS INCORPORATED
20-35769-cgm   Doc 1    Filed 07/22/20 Entered 07/22/20 23:47:49   Main Document
                                     Pg 19 of 29



                       C/O M.S. MANAGEMENT ASSOC. INC
                       225 WEST WASHINGTON ST.
                       ATTN: SR. EXEC. V.P.-LEASING
                       INDIANAPOLIS, IN 46204


                       CAPTURE SHOWROON, INC.



                       CASUAL PROJECT SL



                       CENTURY LINK



                       CONSOLIDATED EDISON CO. OF NY



                       CPD PROVEEDOR PARA CARGOS CLIE



                       CREATIVE GARMENTS



                       DAVIMODE CO. LTD.



                       DOLPHIN MALL ASSOCIATES LLC
                       200 EAST LONG LAKE RD.
                       SUITE 300
                       BLOOMFIELD HILLS, MI 48304


                       DUKE ENERGY



                       ECOH INTERNATIONAL COMPANY



                       EMPIRE HEALTH CHOICE ASSURANCE



                       F.E. MORAN, INC.
20-35769-cgm   Doc 1    Filed 07/22/20 Entered 07/22/20 23:47:49   Main Document
                                     Pg 20 of 29



                       FABRIZIO FABBIO



                       FERMIR CONFECCOES FERNANDES



                       FILCO CARTING CORP.



                       FLORIDA MALL ASSOCIATES, LTD.
                       C/O M.S. MANAGEMENT ASSOC. INC
                       225 WEST WASHINGTON STREET
                       INDIANAPOLIS, IN 46204


                       FPL - FLORIDA POWER & LIGHT CO



                       FRONTIER COMMUNICATIONS



                       GENEROS DE PUNTO TREISS, SL.



                       GINA MARIE PEREZ GRAU



                       GLOBAL BUSINESS TRAVEL SPAIN S



                       GLOBALCOLLECT B.V.



                       GOOGLE INC



                       GRANITE TELECOMMUNICATIONS



                       GUANGZHOU AOSHENG LEATHER CO.
20-35769-cgm   Doc 1    Filed 07/22/20 Entered 07/22/20 23:47:49   Main Document
                                     Pg 21 of 29



                       GUANGZHOU SHANGPI LEATHER CO.



                       HAIYAN XINGYUAN GARMENT CO. LT



                       HALLOTEX S.L.



                       HANGZHOU DRAGON STAND APPAREL
                       BLOCK3 NO. 1218 WEST WENYI RD
                       311121 HANGZHOU CHINA


                       HANGZHOU IN-CHOICE IMPORT



                       HANS BOODT MANNEQUINS EUROPE B



                       HAPPILY LIMITED



                       HI-TEX 2008 S.L.
                       PL PERE LLAUGER I PRIM, 6
                       08360 CANET DE MAR SPAIN


                       HONG KONG BEST FIELD INDUSTRY



                       HONG KONG GUANG DAO HANDBAGS



                       HUZHOU NEW CENTURY INTL. TR



                       HUZHOU SILVERSPACE IMP AND EXP
                       1268 LONG XI NORTH ROAD
                       313000 HUZHOU CHINA


                       IMPERIAL COMMERICAL CLEANING
20-35769-cgm   Doc 1    Filed 07/22/20 Entered 07/22/20 23:47:49   Main Document
                                     Pg 22 of 29



                       INTEC LTD.



                       INTERTEKS GIDA TEKSTIL DIS TIC



                       IZ-DIRECT ENTERPRISE LIMITED



                       JIAHAO (HK) TRADING LIMITED



                       JIAXING NEWTEX FASHION TRADING



                       KASHION INDUSTRY CO. LTD



                       KEIFUNG INTERNATIONAL DEVL. C



                       KIM KENSON SALES INC



                       KUEHNE+NAGEL, INC. - USA



                       LINCOLN CENTER ASSOC., LLC



                       LINCOLN CENTER ASSOCIATES, LLC
                       1300 COLLINS AVENUE, SUITE 100
                       ATTN: MELVYN SCHLESSER
                       MIAMI BEACH, FL 33139


                       MABE SRL



                       MAGNOLIA MARTINQUE CLOTHING PT
20-35769-cgm   Doc 1    Filed 07/22/20 Entered 07/22/20 23:47:49   Main Document
                                     Pg 23 of 29



                       MANI FASHIONS & ACCESSORIES



                       MCGRAW COMMUNICATIONS



                       MENACERESA STUDIOS



                       METROPOLITAN TELECOMMUNINCATIO



                       MIA MODA TEKSTIL VE DERI URUNL



                       MIAMI-DADE COUNTY FINANCE DEPT



                       MICROSOFT ONLINE, INC.



                       MIROMAR DEVELOPMENT CORP.
                       ATTN: OFFICE OF GENERAL COUNSE
                       10801 CORKSCREW ROAD, STE. 305
                       ESTERO, FL 33928


                       MIROMAR OUTLET WEST, LLC
                       10801 CORKSCREW ROAD
                       SUITE 305
                       ESTERO, FL 33928


                       NATH BROS EXIM INTL. LTD



                       NEO ADVERTISING 2003 S.L.



                       NEW   594 BROADWAY ASSOCIATES LL
                       C/O   GFP REAL ESTATE LLC
                       125   PARK AVENUE
                       NEW   YORK, NY 10017
20-35769-cgm   Doc 1    Filed 07/22/20 Entered 07/22/20 23:47:49   Main Document
                                     Pg 24 of 29



                       NYC DEPT. OF FINANCE GEN CORP



                       OBJETIVO MODA DESIGNS S.L.
                       PLA DE CADELLANS S/N
                       08358 ARENYS DE MUNT - SPAIN


                       ORANGE & ROCKLAND



                       ORLANDO OUTLET OWNER, LLC
                       C/O SIMON PROPERTY GROUP
                       225 WEST WASHINGTON STREET
                       INDIANAPOLIS, IN 46204


                       ORLANDO UTILITIES COMMISSION



                       ORLANDO VINELAND PO, L.P.
                       C/O SIMON PROPERTY GROUP
                       225 WEST WASHINGTON ST.
                       INDIANAPOLIS, IN 46204


                       PACT 2004, S.A.



                       PANACHE EXPORTS



                       PEIXE SOFTWARE SLNE



                       PERA TEKASTIL DAN. SAN. TIC. L



                       PERLAMANREP LLC



                       PITNEY BOWES



                       POLISNELLI PC
20-35769-cgm   Doc 1    Filed 07/22/20 Entered 07/22/20 23:47:49   Main Document
                                     Pg 25 of 29



                       PREMIUM OUTLET PARTNERS, L.P.
                       C/O SIMON PROPERTY GROUP
                       225 WEST WASHINGTON ST.
                       INDIANAPOLIS, IN 46204


                       PRICE WATER HOUSE COOPERS LLP



                       PRINT HUB



                       PURE SOURCE CLOTHING PVT. LTD.



                       RAAGAM EXPORTS



                       RAIN POWER LIMITED



                       RGIS



                       RICHRELEVANCE



                       RIVER BAY INTERNATIONAL



                       SAMD LIMITED



                       SAVINO DEL BENE USA, INC.
                       34 ENGELHARD AVENUE
                       AVENEL, NJ 07001


                       SC EUROTEX COMPANY SRL



                       SCN TRUPHONE S.L.
20-35769-cgm   Doc 1    Filed 07/22/20 Entered 07/22/20 23:47:49   Main Document
                                     Pg 26 of 29



                       SECURITAS SECURITY SERVICES US



                       SGS NORTH AMERICA INC



                       SHAHI EXPORTS PVT. LTD.



                       SHALIMAR INTERNATIONAL



                       SHINY KNITWEAR



                       SIMON PROPERTY GROUP INC.
                       225 WEST WASHINGTON STREET
                       INDIANAPOLIS, IN 46204


                       SOURTEX CABRERA S.L.



                       SPEEDPRO IMAGING



                       SPRING SYSTEMS INC



                       SPRINGSUN FASHION ACCESSORY LI



                       SPS COMMERCE



                       SRISTI GARMENTS



                       STATEMENTS INC.



                       SUMEC TEXTILE & LIGHT INDUSTRY
20-35769-cgm   Doc 1    Filed 07/22/20 Entered 07/22/20 23:47:49   Main Document
                                     Pg 27 of 29



                       SUNRISE MILLS (MLP)
                       C/O M.S. MANAGEMENT ASSOC. INC
                       225 WEST WASHINGTON STREET
                       INDIANAPOLIS, IN 46204


                       T MOBILE



                       TELEPERFORMANCE ESPANA, S.A.U.



                       TMF USA, INC.



                       TUNG SHUN INTL. TRADING



                       U-KAY DARZI INC



                       ULTIMA S.A.



                       UOB MODA TEKSTIL DIS TICARET



                       UPS CANADA



                       UPS SUPPLY CHAIN SOL., INC.



                       VEENAR FASHIONS



                       VELVET 14 S.L.



                       VERIZON
20-35769-cgm   Doc 1    Filed 07/22/20 Entered 07/22/20 23:47:49   Main Document
                                     Pg 28 of 29



                       VODAFONE ESPANA S.A.U.



                       W FASHION ACCESSORIES CO. LTD.



                       W.B. MASON CO., INC.



                       WASTE MANAGEMENT INC



                       WEIHAI KAIHUA IMPORT & EXPORT



                       WELLS FARGO INSURANCE SERVICES



                       WENZHOU EVERSTAR IMP. & EXP.



                       WESTERMAN BALL EDER MILLER
                       1201 RXR PLAZA
                       ATTN: STAUR S. BALL, ESQ.
                       UNIONDALE, NY 11556


                       WHEELABRATOR TECHNOLOGIES INC.



                       XIAMEN UNIBEST IMPORT & EXPORT



                       YIWU MAYIWU TRADING CO., LTD.
             20-35769-cgm                   Doc 1           Filed 07/22/20 Entered 07/22/20 23:47:49                   Main Document
                                                                         Pg 29 of 29




                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      NTS W. USA Corp., a Delaware corporation                                                        Case No.
                                                                                   Debtor(s)                Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Chief Restructuring Officer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.




 Date:       July 22, 2020                                              /s/ Brian K. Ryniker
                                                                        Brian K. Ryniker/Chief Restructuring Officer
                                                                        Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
